Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for application number 14/922,376 is in response to the communications filed April 07, 2022.
Claim 31 was amended April 07, 2022. 
Claims 31-33, 35, 37-54 and 56-60 are currently pending and are considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-33, 35 and 37-54 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 2003/0097368; herein referred to as Tribble) in view of Lawless (US 2007/0168228) in further view of Gunn (US 2011/0119088).
As per claim 31, 
Tribble teaches a method for automated exchange of healthcare information between an electronic medical record (EMR) system and a dose fulfillment client for fulfillment of a dose order:
(Paragraphs [0004], [0007] and [0015] of Tribble. The teaching describes a method and serial data interface for selectively trapping data streams intended for a pharmacy and is used to bridge a hospital information system to an automated medication preparation station.)
Tribble further teaches receiving a healthcare information data stream at a platform interface module, wherein the healthcare information data stream comprises information related to a dose order:
(Paragraphs [0004], [0007] and [0035] of Tribble. The teaching describes trapping a printer output stream of an order entry system by means of a listener software module or LSM. Healthcare protocols such as HL7 may also be used.)
Tribble further teaches identifying the dose order from the healthcare information data stream:
(Paragraph [0020] of Tribble. The teaching describes testing for a beginning of serial data stream character.)
Tribble further teaches parsing dose order metadata for the dose order from the healthcare information data stream, wherein the dose order metadata comprises one or more dose characteristics associated with the dose order:
(Paragraphs [0004] and [0023]-[0024] of Tribble. The teaching describes parsing the output stream for prescribed information, testing the parsed output stream against an order database to determine suitability for automated handling by a medication preparation system associated with the pharmacy and releasing only those portions of the output stream that are not suitable, the released output stream being printed for manual handling. The system accomplishes this by means of a parser software module or PSM. The PSM processing the serial data streams received from the LSM to extract data therefrom and populate a data structure therewith.)
Tribble further teaches populating a staging table with the dose order metadata for the dose order, wherein the staging table comprises a plurality of dose order data fields populated with corresponding respective portions of the dose order metadata:
(Paragraph [0005] of Tribble. The teaching describes populating a data structure with data parsed from the printer output stream in accordance with a set of configuration rules. The printer output stream can identify its source so that the parsing step can parse the printer output stream in accordance with a set of configuration rules for that source.) 
Tribble further teaches determining from the dose order meta data a dose fulfillment client, among a plurality of different dose fulfillment client types for fulfilling the dose order, the dose fulfillment client types including (i) a pharmacy workflow management application for manual preparation of the dose order, (ii) an automated dose preparation device, and at least one of (iii) an automated total parenteral nutrition (TPN) compounder or (iv) a dose dispensing cabinet and selecting a dose fulfillment client that matches the dose fulfillment client type for fulfillment of the dose order:
(Paragraphs [0015], [0018], and [0031]-[0032] of Tribble. The teaching describes that based on the order data the manner by which the dose fulfillment is met is preferably through an automated dose preparation device or in the event automated fulfillment cannot be met, manual preparation by the staff)
Tribble further teaches transforming the dose order metadata into a predefined format corresponding to a particular dose fulfillment client to generate transformed dose order metadata:
(Paragraphs [0006], [0007] and [0020] of Tribble. The teaching describes that metadata can be associated with the output stream to assist in further processing. If the start of a label is detected, the serial data is written to a database together with metadata. A set of configuration rules defines the manner of processing by the PSM on the serial data streams from a prescribed LSM.)
Tribble further teaches providing the particular dose fulfillment client access to the transformed dose order metadata:
(Paragraphs [0007], [0016] and [0025] of Tribble. The teaching describes that the data structure enables data handling by an automated medication preparation system, for instance the PARxD IV drug preparation system of For Health Technologies, Inc.) 
Tribble further teaches wherein the dose fulfillment client comprises at least one of a pharmacy workflow management application for manual preparation of the dose order, an automated dose preparation device, an automated total parenteral nutrition (TPN) compounder, or a dose dispensing cabinet:
(Paragraphs [0004], [0007] and [0015] of Tribble. The teaching describes a method and serial data interface for selectively trapping data streams intended for a pharmacy and is used to bridge a hospital information system to an automated medication preparation station.)
The teaching of Tribble does not explicitly disclose identifying, at least in part based on the dose order metadata, the dose fulfillment client from a plurality of dose fulfillment clients for fulfillment of the dose order, and wherein the transforming is at least in part based on the respective predefined input format of the identified dose fulfillment client.
However Lawless teaches identifying, at least in part based on the dose order metadata, the dose fulfillment client from a plurality of dose fulfillment clients for fulfillment of the dose order, and wherein the transforming is at least in part based on the respective predefined input format of the identified dose fulfillment client:
(Paragraphs [0048], [0056], [0057], [0084]-[0109] and Figure 7 of Lawless. The teaching describes a primary and a secondary database system that is each considered a dose fulfillment client. The first describes the primary pharmacy database which stores information such as the user's name, drug name, NDC code, dosage, dosing, duration, treatment indications, number of refills authorized, physician's name, and contra-indications, among others. The second database system serves as the hub for the system as a whole. It aggregates, transforms, stores, organizes, manages, and processes data being inputted and manipulated by each component of the system. It gives the user access to prescription source data that he or she would not normally be able to access or use in its original electronic format and incorporates data from the primary health care databases, user interface, and wireless messaging platform and creates transformed user output data fields and parameters which then drive the wireless prescription reminder service, network notification, and other features. These two dose fulfillment clients would be identified and distinguished by their dose order metadata of the data that each database stores. The dose fulfilment system has specific predefined unique input requirements such as adding additional OTC drugs, vitamins, supplements, and herbal remedies to their wireless reminder service 428 and specify details such as names, dosages, dosing instructions, term of treatment, and other data 430.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Tribble the teaching of Lawless. Lawless describes in paragraph [0115] of the specification that implementing its teachings in an enhanced messaging solution capable of delivering blended media within a single application optimizes the end-user experience and improves observance and compliance with the user's prescription drug treatment. One of ordinary skill in the art would have added to the teaching of Tribble, the teaching of Lawless based on this incentive without yielding unexpected results.
The combined teaching of Tribble and Lawless would then teach using the dose order meta data to determine a preparation type for the dose order and select the dose fulfillment client that is specified as providing the determined preparation type, wherein the plurality of dose fulfillment clients each includes a software application for dose preparation or management with an interface that has a predefined input format:
(Paragraphs [0023]-[0025] of Tribble and [0048], [0056], [0057], [0084]-[0109] and Figure 7 of Lawless. The teaching of Tribble describes using an order’s metadata to determine what type of medication preparation is required for the order. Specifically system 410 has a parser software module 415 executing as a resident software application on one machine. In this arrangement, there are two order entry systems, denoted 420A and 420B, comprising physically different machines than the one executing the PSM 415. The OESes 420A, 420B also comprise physically distinct systems, such as an inpatient system and an outpatient system configured to service different patient sets. The teaching of Lawless describes a primary and a secondary database system that is each considered a dose fulfillment client. The first describes the primary pharmacy database which stores information such as the user's name, drug name, NDC code, dosage, dosing, duration, treatment indications, number of refills authorized, physician's name, and contra-indications, among others. The second database system serves as the hub for the system as a whole. It aggregates, transforms, stores, organizes, manages, and processes data being inputted and manipulated by each component of the system. It gives the user access to prescription source data that he or she would not normally be able to access or use in its original electronic format and incorporates data from the primary health care databases, user interface, and wireless messaging platform and creates transformed user output data fields and parameters which then drive the wireless prescription reminder service, network notification, and other features. These two dose fulfillment clients would be identified and distinguished by their dose order metadata of the data that each database stores. The dose fulfilment system has specific predefined unique input requirements such as adding additional OTC drugs, vitamins, supplements, and herbal remedies to their wireless reminder service 428 and specify details such as names, dosages, dosing instructions, term of treatment, and other data 430. In order for both of these databases to prepare doses like seen in Tibble, software that requires a predefined input format is used.)
The combined teaching of Tribble and Lawless does not explicitly disclose mapping the plurality of dose order data fields of the staging table to corresponding respective ones of a plurality of dose fulfillment client input fields.
However Gunn teaches mapping the plurality of dose order data fields of the staging table to corresponding respective ones of a plurality of dose fulfillment client input fields:
(Paragraph [0106] of Gunn. The teaching describes the HES performs mapping for any data elements to create a data conversion based application rules.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Tribble and Lawless, the teaching of Gunn. The teaching of Gunn in paragraph [0005] describes that this healthcare information exchange system will allow for improvement in the quality of care of patients, improvement in the reporting of illnesses and other quality initiatives and lower the overall cost of healthcare. One of ordinary skill in the art would have added to the combined teaching of Tribble and Lawless, the teaching of Gunn based on this incentive without yielding unexpected results.
As per claim 32, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31
Tribble further discloses wherein the staging table stores the dose order metadata a standardized intermediate format;
(Paragraph [0005] of Tribble. The teaching describes populating a data structure with data parsed from the printer output stream in accordance with a set of configuration rules. The printer output stream can identify its source so that the parsing step can parse the printer output stream in accordance with a set of configuration rules for that source.)
As per claim 33, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 32, 
Tribble further discloses receiving a first dose order in a first EMR form; receiving a second dose order in a second EMR form; wherein the first dose order and the second dose order correspond to a dose order with identical constituent ingredients, and wherein the form of the constituent ingredients in the first EMR form differs from the second EMR form, and wherein form of the constituent ingredients for the first dose order is identical to the form of the constituent ingredients for the second dose order in the respective staging tables corresponding to the first dose order and the second dose order:
(Paragraph [0005] of Tribble. The teaching describes populating a data structure with data parsed from the printer output stream in accordance with a set of configuration rules. The printer output stream can identify its source so that the parsing step can parse the printer output stream in accordance with a set of configuration rules for that source.)
As per claim 35, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 34. 
Lawless further teaches wherein the staging table is independent of any of the plurality of dose fulfillment clients:
(Paragraphs [0050] and [0066] of Lawless. The teaching describes primary database(s) comprise legacy systems, data warehouses, central databases which aggregate branch accounts and data, relational databases, database management systems (DBMS), mainframe databases, client-server databases, PC databases, online transaction processing system (OLTP) databases, development databases, test and staging databases, live production databases, data marts, servers, and/or other electronic stores of user-prescription data, HIPAA PHI, information, and content. Such databases would be independent of the dose fulfillment clients.)
As per claim 37, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 36. 
Gunn further teaches wherein the dose fulfillment client input fields are defined by a unique input format associated with the dose fulfillment client:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 38, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 37.
Gunn further teaches validating the dose order metadata of the plurality of dose order data fields with respect to the unique input format for corresponding ones of the dose fulfillment client input fields:
(Paragraph [0308] of Gunn. The teaching describes in communications to any entity, the HES may check for and provide any reliability of delivery of transmission of requests and/or records. The HES may perform or check for any confirmation or acknowledgement of receipt of any requests and/or responses. The HES may perform or check for any confirmation or acknowledgement of receipt of transmission of a patient record.) 
As per claim 39, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 38.
Lawless further teaches correlating the dose order metadata of the plurality of dose order data fields to formulary records of the dose fulfillment client with respect to the corresponding respective ones of the dose fulfillment client input fields;
(Paragraphs [0111]-[0113] of Lawless. The teaching describes wireless prescription reminder messages include the time, user's name, drug name, dosage, dosing instructions, and other information and content which might be helpful to the user as a treatment aid.) 
As per claim 40, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 39.
Gunn further teaches generating an exception in response to an error associated with at least one of the mapping or validating:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format. Paragraph [0106] of Gunn. The teaching describes the HES performs mapping for any data elements to create a data conversion based application rules.)
As per claim 41, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 40.
Gunn further teaches wherein the exception comprises prompting a human user to resolve the error:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format.)
As per claim 42, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 41.
Gunn further teaches receiving, from the human user, an input associated with the resolution of the error, wherein the input comprises at least one of a correct mapping between a dose order data field of the staging table and a corresponding respective one of a dose fulfillment client input fields or a correct correlation between a portion of dose order metadata and a formulary record of the dose fulfillment client:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format. Paragraph [0106] of Gunn. The teaching describes the HES performs mapping for any data elements to create a data conversion based application rules.)
As per claim 43, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 37.
Gunn further teaches updating at least one of a mapping logic or a correlation logic for use in the mapping and correlating, respectively, based on the input received from the human user:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format.) 
(Paragraph [0106] of Gunn. The teaching describes the HES performs mapping for any data elements to create a data conversion based application rules.)
As per claim 44, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31. 
However Lawless further teaches updating the staging table to indicate the dose order metadata for the dose order has been retrieved by the dose fulfillment client:
(Paragraph [0063] of Lawless. The teaching describes that to achieve full automation and functionality, the primary database(s) and secondary database system must be connected and integrated so that data, methods, objects, schema, and other parameters from the primary database(s) may be updated and made available to the secondary database system on a continual basis.
As per claim 45, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31. 
Gunn further teaches managing the dose order record prior to providing the dose order metadata in the second form to the dose fulfillment client:
(Paragraph [0030] of Gunn. The teaching describes that the system manages computing resources capable of hosting user resources that may be referred to as a cloud computing environment.)
As per claim 46, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 45.
Gunn further teaches wherein the managing includes providing a user interface to allow a user to perform a management function relative to the dose order:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format.)
As per claim 47, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 46.
Gunn further teaches wherein the management function comprises at least one of modification of dose order metadata, cancellation of the dose order, organization of the dose order relative to other dose orders, or prioritization of the dose order relative to other dose orders:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 48, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31. 
Gunn further teaches performing logistical processing on the dose order:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 49, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 48.
Gunn further teaches wherein the logistical processing comprises performing an action relative to the dose order in response to receipt of an EMR system message subsequent to the receipt of the dose order:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 50, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 49.
Gunn further teaches wherein the EMR system message comprises at least one of a dose order change message or a dose order discontinuation message:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 51, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 50.
Gunn further teaches  wherein the logistical processing comprises determining if the dose order metadata has been provided to the dose fulfillment client, and wherein the logistical processing is at least in part based on whether the determining:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 52, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 51.
Gunn further teaches wherein the logistical processing comprises performing an action relative to the dose order record corresponding to the EMR system message for a dose order record that has not yet been provided to the dose fulfillment client:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 53, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 52.
Gunn further teaches wherein the logistical processing comprises providing data to the dose fulfillment client related to the EMR system message for a dose order record that has been provided to the dose fulfillment client:
(Paragraphs [0013] and [0304] of Gunn. The teaching describes that in some embodiments, the HES may apply rules to modify, remove or add any one or more data elements to or form the record, and in some embodiments, the HES may apply rules to convert the data from one model to another model. It also describes that the system may also include an engine of the healthcare exchange system transforming the medical record to a first format identified by a first profile of the first healthcare entity. The healthcare exchange system may transmit, via one or more networks, the medical record in the second format to the first healthcare entity responsive to the first request.)
As per claim 54, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 48.
Gunn further teaches wherein the data provided to the dose fulfillment client related to the EMR system message is transformed into a form corresponding to the dose fulfillment client:
(Paragraph [0036] and Figure 1B of Gunn. The teaching describes the HES may have an interface engine to interface with different types and forms of interfaces 180 of entities. The HES may store HIE records 192 to identify patients and the storage of patient medical records externally at any entity 190-190′″, such as in the records repository or application of entity 190. The HES may include profiles 194, such as entity profiles, application profiles and message profiles to perform any of the operations and functionality of the HES. The HES may include a rule engine that determines rules for exchanging and transforming information via the exchange. The HES may also include a transform or transformation engine 198 for transforming data from one format to another format.)
As per claim 56, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31,
Tribble further discloses logging activity taken with respect to the dose order to generate a log regarding activities relative to the dose order;
(Paragraph [0021] of Tribble. The teaching describes an aggregation of logs associated with each entry in the database that the user may view to determine if any errors have been made in any of the entries.)
As per claim 57, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 56,
Tribble further discloses wherein the logging comprises aggregating a plurality of logs generated relative to different respective actions taken with respect to the dose order;
(Paragraph [0021] of Tribble. The teaching describes an aggregation of logs associated with each entry in the database that the user may view to determine if any errors have been made in any of the entries.)
As per claim 58, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 31,
Tribble further discloses wherein the healthcare information data stream is received from an electronic medical record (EMR) system:
(Paragraphs [0004], [0007] and [0035] of Tribble. The teaching describes trapping a printer output stream of an order entry system by means of a listener software module or LSM. Healthcare protocols such as HL7 may also be used.)
As per claim 59, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 58,
Tribble further discloses wherein the EMR system comprises a hospital information system (HIS):
(Paragraphs [0004], [0007] and [0035] of Tribble. The teaching describes trapping a printer output stream of an order entry system by means of a listener software module or LSM. Healthcare protocols such as HL7 may also be used.)
As per claim 60, 
The combined teaching of Tribble, Lawless and Gunn teaches the limitations of claim 59,
Tribble further discloses wherein the healthcare information data stream comprises a Health Level 7 (HL7) format:
(Paragraphs [0004], [0007] and [0035] of Tribble. The teaching describes trapping a printer output stream of an order entry system by means of a listener software module or LSM. Healthcare protocols such as HL7 may also be used.)  

Response to Arguments
Applicant’s arguments submitted April 07, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Tribble only discloses one type of dose fulfillment client and does not meet the amended claim language by requiring a possibility to select from the types including (i) a pharmacy workflow management application for manual preparation of the dose order, (ii) an automated dose preparation device, and at least one of (iii) an automated total parenteral nutrition (TPN) compounder or (iv) a dose dispensing cabinet and selecting a dose fulfillment client that matches the dose fulfillment client type for fulfillment of the dose order. 
The examiner respectfully disagrees. The plain language of the pending claim requires only one of these options to be selected. The potentiality of this list is one of (i) a pharmacy workflow management application for manual preparation of the dose order, (ii) an automated dose preparation device, and (iii) an automated total parenteral nutrition (TPN) compounder, one of (i) a pharmacy workflow management application for manual preparation of the dose order, (ii) an automated dose preparation device, and (iv) a dose dispensing cabinet, or one of (i) a pharmacy workflow management application for manual preparation of the dose order, (ii) an automated dose preparation device, (iii) an automated total parenteral nutrition (TPN) compounder and (iv) a dose dispensing cabinet. As shown above, in any of these potentialities, Tribble has the capacity to fulfill doses through option (i) or (ii) thereby meeting the required claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686